DETAILED ACTION
DETAILED ACTION
Claims 9-16 are pending examination in this Office action.
Claims 9, 14, 15 and 16 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a level setting section configured to set level information” in claims 9-14,
“a component extracting section configured to extract a combination of multiple electronic components” in claims 9-14, and 
“an order determination section configured to determine the mounting order of the electronic components in the combination” in claims 9-14, and 
an order examination section configured to perform an examination by comparing the mounting order set in advance with the correct mounting order in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a level setting section”, “a component extracting section”, “an order determination section”, and  “an order examination section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maenishi, et al. (US Patent Publication 2008/0154392 A1).
Regarding claim 9, Maenishi teaches a mounting order determination device configured to determine a mounting order of multiple electronic components prior to mounting work of mounting multiple electronic components at respective mounting positions on a board by using a component mounting machine or a component mounting line configured by arranging multiple component mounting machines in a row [Fig 1; mounting machines 2100, 3100, 4100], the mounting order determination device comprising:
a level setting section configured to set level information, in which mounting order priorities are ranked, for each component type [0022; tasks are generated by dividing the assigned component group into tasks so that pickup and recognition of the components can be completed by the time mounting of components by other mounting heads is completed] [0030] [0460; the component mounting order determining unit determines pickup nozzle numbers for the components in a priority-to-mounting manner], 
the target of which being of at least one of a multilayer mounting component type group that includes a component type of multiple electronic components having a possibility of being mounted in an up-down direction in layers [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] [0542-0543] [0354; the element data stores the mounting point information of the mounting point, namely, the X-coordinate, the Y coordinate and the Z-axis position] [0358; The second column indicates the distance .DELTA.xy between a mounting point i and a mounting point j. The third column indicates the Z-axis distance (absolute value of the difference of the Z-numbers) between the component cassette that holds the component to be mounted at the mounting point i and the component cassettes that holds the component to be mounted at the mounting point j] [0439; Z-axis to determine component mounting order] [0447-0448; when nine component are employed (Z-axis values are 1 to 9) the dummy point 2406 is provided at the component supply opening of the component cassette having a Z-axis value of 5 (the heights of the components are used to determine the mounting order of the components] [0745; the arrangement on the Z-axis may be performed for each component obtained by grouping based on the height values of the components (for example, starting at one having the lowest height).  This is because the component group order determined by the mount order determining unit 6251 is expected to be, as a result, close to the component group order generated based on the height values of the components], and 
a close-proximity mounting component type group that includes a component type of multiple electronic components for which the mounting order is restricted due to having a possibility of being mounted close to each other [0712; a component mounter for fabricating such a board is desired to have a function corresponding to extremely close adjacency mounting (this indicates that components are mounted at extremely close positions with each other on a board)];
a component extracting section configured to extract a combination of multiple electronic components to which at least one of multilayer mounting and close-proximity mounting is applied, based on dimensions and mounting positions of the multiple electronic components [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] [Fig 10, 0351; mounting point information array, includes X-coordinate, Y-coordinate and Z-number]; and
an order determination section configured to determine the mounting order of the electronic components in the combination based on the layer information set for the component types of the electronic components included in the combination [0044; mounting order determination based on determining step of dividing all components into tasks in a state where the mounting order is determined in the mounting order determining step is maintained and determining a mounting order for the divided tasks, in the case where a component group to be mounted in one iteration of a repeated series of operations composed of pickup, transportation and mounting of the components performed by the mounting head is defined as a task].

While the above rejection sets forth an anticipation rejection for claim 9, claim 9 is alternatively rejected as being obvious in view of Maenishi.  While Maenishi may not recite the level setting section ipssisma verba, one of ordinary skill in the art would understand that the system of Maenishi is in fact determining a mounting order based on the level (Z-axis) the component is to be mounted [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] and the proximity of components to be mounted to each other and ranking according to either level or proximity [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] in order to create a mounting order [0044; mounting order determination].  For instance, the disclosure of ranking or grouping based on a Z-axis is grouping of components according to level.  Ranking or grouping of components based on their distance to a dummy line (which is based on the positions that components are to be mounted) amount to grouping of components according to proximity.

Regarding claim 14, Maenishi teaches a mounting order examination device configured to examine a mounting order, set in advance, of multiple electronic components prior to mounting work of mounting multiple electronic components at respective mounting positions on a board [0011] by using a component mounting machine or a component mounting line configured by arranging multiple component mounting machines in a row [Fig 1], the mounting order examination device comprising:
a level setting section configured to set level information, in which mounting order priorities are ranked, for each component type [0022; tasks are generated by dividing the assigned component group into tasks so that pickup and recognition of the components can be completed by the time mounting of components by other mounting heads is completed] [0030] [0460; the component mounting order determining unit determines pickup nozzle numbers for the components in a priority-to-mounting manner], 
the target of which is at least one of a multilayer mounting component type group that includes a component type of multiple electronic components having a possibility of being mounted in an up-down direction in layers [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] [0542-0543] [0354; the element data stores the mounting point information of the mounting point, namely, the X-coordinate, the Y coordinate and the Z-axis position] [0358; The second column indicates the distance .DELTA.xy between a mounting point i and a mounting point j. The third column indicates the Z-axis distance (absolute value of the difference of the Z-numbers) between the component cassette that holds the component to be mounted at the mounting point i and the component cassettes that holds the component to be mounted at the mounting point j] [0439; Z-axis to determine component mounting order] [0447-0448; when nine component assets are employed (Z-axis values are 1 to 9) the dummy point 2406 is provided at the component supply opening of the component cassette having a Z-axis value of 5 (the heights of the components are used to determine the mounting order of the components] [0745; the arrangement on the Z-axis may be performed for each component obtained by grouping based on the height values of the components (for example, starting at one having the lowest height).  This is because the component group order determined by the mount order determining unit 6251 is expected to be, as a result, close to the component group order generated based on the height values of the components], 
and a close-proximity mounting component type group that includes a component type of multiple electronic components for which the mounting order is restricted due to having a possibility of being mounted close to each other [0712; a component mounter for fabricating such a board is desired to have a function corresponding to extremely close adjacency mounting (this indicates that components are mounted at extremely close positions with each other on a board)];
a component extracting section configured to extract a combination of multiple electronic components to which at least one of multilayer mounting and close-proximity mounting is applied, based on dimensions and mounting positions of the multiple electronic components [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] [Fig 10, 0351; mounting point information array, includes X-coordinate, Y-coordinate and Z-number];
an order determination section configured to determine the correct mounting order of the electronic components in the combination based on the layer information set for the component types of the electronic components included in the combination [0044; mounting order determination based on determining step of dividing all components into tasks in a state where the mounting order is determined in the mounting order determining step is maintained and determining a mounting order for the divided tasks, in the case where a component group to be mounted in one iteration of a repeated series of operations comprised of pickup, transportation and mounting of the components performed by the mounting head is defined as a task]; and
an order examination section configured to perform an examination by comparing the mounting order set in advance with the correct mounting order [0011; the component mounting may be acquired by a greedy algorithm in advance.  Then, in order to improve on the useless operation described above, the above-mentioned method may be applied to acquire the optimal component mounting order].
While the above rejection sets forth an anticipation rejection for claim 14, claim 14 is alternatively rejected as being obvious in view of Maenishi.  While Maenishi may not recite the level setting section ipssisma verba, one of ordinary skill in the art would understand that the system of Maenishi is in fact determining a mounting order based on the level (Z-axis) the component is to be mounted [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] and the proximity of components to be mounted to each other and ranking according to either level or proximity [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determine step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] in order to create a mounting order [0044; mounting order determination].  For instance, the disclosure of ranking or grouping based on a Z-axis is grouping of components according to level.  Ranking or grouping of components based on their distance to a dummy line (which is based on the positions that components are to be mounted) amount to grouping of components according to proximity.

Regarding claim 15, Maenishi teaches a mounting order determination method for determining a mounting order of multiple electronic components prior to mounting work of mounting multiple electronic components at 
setting level information, in which mounting order priorities are ranked, for each component type [0022; tasks are generated by dividing the assigned component group into tasks so that pickup and recognition of the components can be completed by the time mounting of components by other mounting heads is completed] [0030] [0460; the component mounting order determining unit determines pickup nozzle numbers for the components in a priority-to-mounting manner], 
the target of which is at least one of a multilayer mounting component type group that includes a component type of multiple electronic components having a possibility of being mounted in an up-down direction in layers [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] [0542-0543] [0354; the element data stores the mounting point information of the mounting point, namely, the X-coordinate, the Y coordinate and the Z-axis position] [0358; The second column indicates the distance .DELTA.xy between a mounting point i and a mounting point j. The third column indicates the Z-axis distance (absolute value of the difference of the Z-numbers) between the component cassette that holds the component to be mounted at the mounting point i and the component cassettes that holds the component to be mounted at the mounting point j] [0439; Z-axis to determine component mounting order] [0447-0448; when nine component assets are employed (Z-axis values are 1 to 9) the dummy point 2406 is provided at the component supply opening of the component cassette having a Z-axis value of 5 (the heights of the components are used to determine the mounting order of the components] [0745; the arrangement on the Z-axis may be performed for each component obtained by grouping based on the height values of the components (for example, starting at one having the lowest height).  This is because the component group order determined by the mount order determining unit 6251 is expected to be, as a result, close to the component group order generated based on the height values of the components], and 
and a close-proximity mounting component type group that includes a component type of multiple electronic components for which the mounting order is restricted due to having a possibility of being mounted close to each other [0712; a component mounter for fabricating such a board is desired to have a function corresponding to extremely close adjacency mounting (this indicates that components are mounted at extremely close positions with each other on a board)];
extracting a combination of multiple electronic components to which at least one of multilayer mounting and close-proximity mounting is applied, based on dimensions and mounting positions of the multiple electronic components [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] [Fig 10, 0351; mounting point information array, includes X-coordinate, Y-coordinate and Z-number]; and
determining the mounting order of the electronic components in the combination based on the layer information set for the component types of the electronic components included in the combination [0044; mounting order determination based on determining step of dividing all components into tasks in a state where the mounting order is determined in the mounting order determining step is maintained and determining a mounting order for the divided tasks, in the case where a component group to be mounted in one iteration of a repeated series of operations comprised of pickup, transportation and mounting of the components performed by the mounting head is defined as a task].

While the above rejection sets forth an anticipation rejection for claim 15, claim 15 is alternatively rejected as being obvious in view of Maenishi.  While Maenishi may not recite the level setting section ipssisma verba, one of ordinary skill in the art would understand that the system of Maenishi is in fact determining a mounting order based on the level (Z-axis) the component is to be mounted [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] and the proximity of components to be mounted to each other and ranking according to either level or proximity [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] in order to create a mounting order [0044; mounting order determination].  For instance, the disclosure of ranking or grouping based on a Z-axis is grouping of components according to level.  Ranking or grouping of components based on their distance to a dummy line (which is based on the positions that components are to be mounted) amount to grouping of components according to proximity.

Regarding claim 16, Maenishi teaches a mounting order examination method for examining a mounting order, set in advance, of multiple electronic components prior to mounting work to mount multiple electronic components at respective mounting positions on a [0011] board by using a component mounting machine or a component mounting line configured by arranging multiple component mounting machines in a row [Fig 1], the mounting order examination method comprising:
setting level information, in which mounting order priorities are ranked, for each component type [0022; tasks are generated by dividing the assigned component group into tasks so that pickup and recognition of the components can be completed by the time mounting of components by other mounting heads is completed] [0030] [0460; the component mounting order determining unit determines pickup nozzle numbers for the components in a priority-to-mounting manner], 
the target of which is at least one of a multilayer mounting component type group that includes a component type of multiple electronic components having a possibility of being mounted in an up-down direction in layers [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] [0542-0543] [0354; the element data stores the mounting point information of the mounting point, namely, the X-coordinate, the Y coordinate and the Z-axis position] [0358; The second column indicates the distance .DELTA.xy between a mounting point i and a mounting point j. The third column indicates the Z-axis distance (absolute value of the difference of the Z-numbers) between the component cassette that holds the component to be mounted at the mounting point i and the component cassettes that holds the component to be mounted at the mounting point j] [0439; Z-axis to determine component mounting order] [0447-0448; when nine component assets are employed (Z-axis values are 1 to 9) the dummy point 2406 is provided at the component supply opening of the component cassette having a Z-axis value of 5 (the heights of the components are used to determine the mounting order of the components] [0745; the arrangement on the Z-axis may be performed for each component obtained by grouping based on the height values of the components (for example, starting at one having the lowest height).  This is because the component group order determined by the mount order determining unit 6251 is expected to be, as a result, close to the component group order generated based on the height values of the components], and 
 close-proximity mounting component type group that includes a component type of multiple electronic components for which the mounting order is restricted due to having a possibility of being mounted close to each other [0712; a component mounter for fabricating such a board is desired to have a function corresponding to extremely close adjacency mounting (this indicates that components are mounted at extremely close positions with each other on a board)];
extracting a combination of multiple electronic components to which at least one of multilayer mounting and close-proximity mounting is applied, based on dimensions and mounting positions of the multiple electronic components [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] [Fig 10, 0351; mounting point information array, includes X-coordinate, Y-coordinate and Z-number];
determining the correct mounting order of the electronic components in the combination based on the layer information set for the component types of the electronic components included in the combination [0044; mounting order determination based on determining step of dividing all components into tasks in a state where the mounting order is determined in the mounting order determining step is maintained and determining a mounting order for the divided tasks, in the case where a component group to be mounted in one iteration of a repeated series of operations comprised of pickup, transportation and mounting of the components performed by the mounting head is defined as a task]; and
performing an examination by comparing the mounting order set in advance with the correct mounting order [0011; the component mounting may be acquired by a greedy algorithm in advance.  Then, in order to improve on the useless operation described above, the above-mentioned method may be applied to acquire the optimal component mounting order].

While the above rejection sets forth an anticipation rejection for claim 16, claim 16 is alternatively rejected as being obvious in view of Maenishi.  While Maenishi may not recite the level setting section ipssisma verba, one of ordinary skill in the art would understand that the system of Maenishi is in fact determining a mounting order based on the level (Z-axis) the component is to be mounted [Fig 60, 0537-0538; the sequence position of a component is identified by a number referred to as a Z-number.  Here, when each component type is grouped into eight components each so that component division is performed so that  . . . a sequence of components is determined.] and the proximity of components to be mounted to each other and ranking according to either level or proximity [0014; the component mounting order determination method includes: a component mounting point information acquiring step of acquiring position information concerning the plurality of component mounting points and the cost for two points among the plurality of component mounting points . . .a traveling path calculating step of calculating a traveling path . . . and a mount order determining step of determining the component mounting order based on  the traveling path] [0019; the cost is derived based on corrected position information, the cost is obtained based on accurate movement distance and transportation time of the mounting head.  This provides an optimal traveling path] in order to create a mounting order [0044; mounting order determination].  For instance, the disclosure of ranking or grouping based on a Z-axis is grouping of components according to level.  Ranking or grouping of components based on their distance to a dummy line (which is based on the positions that components are to be mounted) amount to grouping of components according to proximity.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as obvious over Maenishi, et al. (US Patent Publication 2008/0154392 A1) in view of Maenishi (US Patent Publication 2008/0228304 A1, hereinafter “Maenishi II”).
Regarding claim 11, Maenishi teaches the mounting order determination device of claim 9, wherein the level setting section is configured to set, for the multiple electronic components with a possibility of being close-proximity mounted [0022; tasks are generated by dividing the assigned component group into tasks so that pickup and recognition of the components can be completed by the time mounting of components by other mounting heads is completed] [0030] [0460; the component mounting order determining unit determines pickup nozzle numbers for the components in a priority-to-mounting manner], but may not explicitly teach attributing low-number levels to component types having a small height, and high-number levels to component types having a large height; the component extracting section is configured to extract the combination of the multiple electronic components to which close-proximity mounting is applied; and the order determination section is configured to determine the mounting order for levels, in ascending order, set for component types of the electronic components included in the combination.
However, Maenishi II teaches  the level setting section is configured to set, for the multiple electronic components with a possibility of being close-proximity mounted, low-number levels to component types having a small height, and high-number levels to component types having a large height [0133-0136, 0139];
the component extracting section is configured to extract the combination of the multiple electronic components to which close-proximity mounting is applied [0133-0136, 0139]; and the order determination section is configured to determine the mounting order for levels, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Maenishi and Maenishi II.  Maenishi teaches using information about where components are to be mounted onto a circuit board (Z-Axis or proximity to a dummy line designed to incorporate proximity to other components to be mounted) to determine an optimal mounting order.  Maenishi II is from the same field of endeavor (determining a mounting order for components to be mounted on a board) and teaches further considering and ranking component height as part of the determination of an appropriate mounting order.  One of ordinary skill in the art would have motivation to use the component height as part of a mounting order algorithm as disclosed in Maenishi II within the mounting order optimization method of Maenishi in order to further optimize mounting order by decreasing the need for switching nozzle heads.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as obvious over Maenishi, et al. (US Patent Publication 2008/0154392 A1) in view of  Iisaka, et al. (US Patent Publication 2018/0376635 A1).
Regarding claim 12, Maenishi teaches the mounting order determination device of claim 9, but may not explicitly teach: wherein the level setting section is configured to set first level information, which is level information to be applied to a first group board type of the board, and further set second level information, which is level information to be applied to a second group board type of the board that is different from the first group board type, the second level information being different from the first level information; and wherein the order determination section is configured to selectively use the first level information and the second level information depending on the board type of the board to be mounted.
However, Iisaka teaches wherein the level setting section is configured to set first level information, which is level information to be applied to a first group board type of the board, and further set second level information, which is level information to be applied to a second group board type of the board that is different from the first group board type, the second level information being different from the first level information [0017; the mounting order of multiple types of components are set based on a type of board on which the mounting processing is being performed] [0072] [0084. 0085]; and
wherein the order determination section is configured to selectively use the first level information and the second level information depending on the board type of the board to be mounted [0026; a mounting order of the multiple components during the mounting processing for each type of the boards].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Maenishi and Iisaka.  Maenishi teaches using information about where components are to be mounted onto a circuit board (Z-Axis or proximity to a dummy line designed to incorporate proximity to other components to be mounted) to determine an optimal mounting order.  Iisaka is from the same field of endeavor (determining a mounting order for components to be mounted on a board) and teaches further considering the board type as part of the determination of an appropriate mounting order.  One of ordinary skill in the art would have motivation to use the board type as part of a mounting order algorithm as disclosed in Iisaka within the mounting order optimization method of Maenishi in order to further optimize mounting order by creating board specific mounting orders.

Allowable Subject Matter
Claims 10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specifically, the above-cited prior art does not fairly teach all of:

“the level setting section is configured to set low-number levels to component types likely to be mounted as a lower side component of the multilayer mounting, and set high- number levels to component types likely to be mounted as upper side components of the multilayer mounting; the component extracting section is configured to extract the combination of the multiple electronic components to which multilayer mounting is applied; and the order determination section is configured to determine the mounting order for levels, in ascending order, set for component types of the electronic components included in the combination” as is required by claim 10, or

wherein the level setting section is configured to set first level information, which is the level information to be applied to the first component mounting machine, the mounting work target of which is the first group board type, or the first component 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Iisaka (US Patent Publication 2016/0255755 A1), teaches determining a mounting order for components at least partially dependent on board type [Fig 5, 0041; when board type A is produced the component mounting machines 21, 27 and 28 are used] [Fig 6, 0043-0044; during production of a printed circuit board having the printed circuit board type A, the components are mounted by mounting machine 21 and a portion of a mounting order . . . the configuration management device optimizes the production to take the shortest amount of the of the component mounting machines by optimizing the mounting order of components and the like].

Kurashina, et al. (US Patent Publication 2016/0037693 A1), teaches another system for optimizing the mounting order of components based on their proximity in an effort to optimize mounting order of the components such that the movement distance of the mounting head is minimized].

Mimura (US Patent Publication 2009/0024242 A1), teaches another system for optimizing the component pick-up order for components to be mounted [Abstract].

Maenishi, et al. US Patent Publication 2008/0262642 A1), teaches a system for optimizing a pre-programmed mounting order from a greedy algorithm based on the proximity of components to be mounted [0126; Then, when component absorption to the absorption nozzle is completed, the mounting order deciding section 151 decides mounting order to the components which are sucked (S803).  This decision of mounting order is carried out by a greedy method, on the basis of, for example, mounting point data and mounting time to a sucked component, which is calculated by a component sucked by the work head.  The greedy method is a method of deciding mounting order so as to carry out mounting sequentially in the order of close mounting points among mounting points on a substrate.  In sum, it is one which decides such mounting order that a head moves through the shortest path, as to that task (a group of components which are sucked by an sucking head)].

Yamazaki, et al. (US Patent Publication 2006/0052893 A1), teaches a system for determining a mounting order of components based on their level (Z-Axis) [0225; Thus, according to the optimization apparatus 300a used in the present embodiment, firstly, the nozzle set determination unit 305a determines a nozzle set, and then, the nozzle pattern determination unit 305b determines a nozzle pattern, and lastly, the Z-axis arrangement/mounting order optimization unit 305c determines a Z-axis arrangement and a mounting order for the mounting points (task order) in order to find an optimal order of mounting components.  Accordingly, the mounting order is determined so as to shorten firstly the nozzle interchange time which makes up a great part of the total mounting time, therefore, the mounting time as a whole can be greatly reduced.]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9 November 2021